1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KAREEM J. HOWELL,                               )   Case No.: 1:19-cv-00782-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     K. CRUZ, et al.,
                                                     )   FINDINGS AND RECOMMENDATION
15                                                   )   RECOMMENDING DISMISSAL OF CERTAIN
                    Defendants.                      )   CLAIMS AND DEFENDANTS
16                                                   )
                                                     )
17                                                   )   [ECF Nos. 7, 10]

18          Plaintiff Kareem Howell is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On June 12, 2019, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable retaliation claim against Defendants Cruz, Borona, Raishke, and Randolph, and a
22   cognizable excessive force claim against Defendant Raishke. The Court granted Plaintiff leave to file
23   an amended complaint or notify the Court of his intent to proceed only on the claims found to be
24   cognizable.
25          On July 17, 2019, Plaintiff filed a notice of intent to proceed on the claims found to be
26   cognizable and dismiss all other claims and Defendants. (ECF No. 10.) Accordingly, the Court will
27   recommend that this action proceed against Defendants Cruz, Borona, Raishke, and Randolph for
28   retaliation, and against Defendant Raishke for excessive force. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal,
                                                         1
1    556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler,

2    627 F.3d 338, 342 (9th Cir. 2010).

3             Based on the foregoing, it is HEREBY RECOMMENDED that:

4             1.       This action proceed against Defendants Cruz, Borona, Raishke, and Randolph for

5                      retaliation, and against Defendant Raishke for excessive force;

6             2.       All other claims and Defendants be dismissed for failure to state a cognizable claim

7                      for relief; and

8             3.       The Clerk of Court is directed to randomly assign a District Judge to this action.

9             These Findings and Recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

11   after being served with these Findings and Recommendations, Plaintiff may file written objections

12   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

14   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

15   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
17   IT IS SO ORDERED.

18   Dated:        July 18, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                          2
